Citation Nr: 1738211	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-28 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel
INTRODUCTION

The Veteran had several periods of service, to include active duty and active duty for training, from July 2003 to December 2003, January 2005 to May 2005, and May 2005 to July 2006.  She had additional periods in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's claims file is now in the jurisdiction of the Denver, Colorado RO.  

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that she was first diagnosed with depression in service, while training in Afghanistan.  

The Veteran has had multiple periods of active duty service; however, it does not appear that complete service treatment records (STRs) have been obtained.  The only STRs associated with the record are a September 2002 Army National Guard enlistment examination and treatment records from May 2005 through July 2006.  While the Veteran testified in April 2017 that her remaining STR's were lost, no formal finding of unavailability has been noted in the record.  An August 2013 statement of the case (SOC) notes a review of the Veteran's STRs for the periods of July 2, 2003 through December 9, 2003, January 7, 2005 through May 4, 2005, and May 26, 2005 through July 27, 2006.  Accordingly, it appears that outstanding STRs exist that have not been associated with the record before the Board.  They must be obtained on remand (or their unavailability noted for the record, in which case the Veteran must be informed according to appropriated procedures). 

The Veteran was afforded a VA examination in March 2010, where the examiner provided a diagnosis of depressive disorder, not otherwise specified.  The Veteran reported that her depression started around 2003.  The examiner opined that the Veteran's depressive disorder was less likely as not (less than a 50 percent probability) permanently aggravated by military service.  The examiner reasoned that her "current symptoms appear to be associated with other environmental factors and less likely her active duty service.  While on active duty she may have experienced a temporary situational exacerbation of her symptoms secondary to being deployed as well as running out of her medications."  The examiner also opined that "the symptoms of depression are less likely to have been aggravated beyond normal progression as a result of her military exposure."  The examiner also noted the Veteran's dates of service as from May 2005 to July 2006.

A new examination must be obtained.  The March 2010 examiner's opinion addressed aggravation; however, until complete STRs are obtained, the Board cannot determine whether the presumption of soundness or aggravation is even for consideration.  

The Veteran's available STRs show she was taking medication for depression, at least, prior to her third and final period of active duty service from May 2005 to July 2006.  In a May 2005 predeployment medical screening report the Veteran reported taking medication for depression, which was in remission for 3 years, which puts the onset of depression prior to that period of service.  

It also appears that complete treatment records exist that have not been associated with the record before the Board.  In her October 2009 claim the Veteran identified private treatment for depression from Dr. L. in Tampa Bay, Florida from December 2003 to May 2005, and on VA examination she reported private treatment for depression in Pennsylvania in 2003.  As the records are likely to contain information pertinent to the matters at hand these records must be sought.  

The Veteran also testified that she has been receiving treatment for her psychiatric disability at the Golden, Colorado VA clinic.  However, the most recent VA treatment records associated with the Veteran's claims file are form February 2009 at the Bay Pines, Florida VA Medical Center.  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to verify all of the Veteran's duty dates and status.  

2.  Take all appropriate action to obtain complete copies of the Veteran's service treatment records.  If no additional records are located, it should be so noted in the record, along with a description of the scope of the search, and the Veteran should be so notified and provided with opportunity to submit copies of any additional STRs (or other related information) in her possession.

3.  Take all appropriate action to obtain any and all outstanding VA treatment records including those from Bay Pines VAMC after February 2009 and all records from Golden VA clinic.

4.  Obtain the names and addresses of all private psychiatric care providers who have treated the Veteran, to include Dr. L in Tampa Bay Florida from December 2003 to May 2005 and the unnamed doctor in Pennsylvania in 2003.  After securing the necessary releases, take all appropriate action to obtain these records.

After the completion of the above, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder.  The entire record, including this remand, should be made available to the examiner for review.  Based on the record, the examiner should provide an opinion to the following:

(a) Identify all psychiatric diagnoses. 

(b) For any currently diagnosed psychiatric disability, is it at least as likely as not related to the Veteran's service?  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why

5.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




